Citation Nr: 1456377	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-14 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his daughter, and G.R.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

The Veteran testified at an August 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In December 2013, the Board denied the claim.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the joint motion, remand is required to obtain an addendum to the October 2013 VA compensation and pension examination report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Asheville, North Carolina VA Medical Center (VAMC) dating from June 2008 through the present.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or e-folder, forward the claims file to the physician that conducted the October 2013 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current low back disorder began during active service or is related to any incident of service.

In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence:

a.  The Veteran asserts he sustained a back injury when he slipped and fell while working as a baker during service in 1951.

b.  A fellow soldier has remarked that he remembered hearing about the Veteran falling onto a cement floor while carrying a large bowl of bread dough while on active duty.  He recalled that the Veteran had severe back pain, was off duty for some time, but was not sent to sick call.

c.  X-rays taken of the Veteran's thoracic spine in 1953 during service showed no abnormalities as to T12 and the adjacent vertebra.

d.  In the Veteran's March 1954 discharge examination report, the Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."

e.  The Veteran worked in the construction industry as a sheet metal worker from 1962 until 1985.

f.  The Veteran was hospitalized from June to July 1963 for back pain.  Upon admission, it was noted that the Veteran had experienced intermittent low back pain for the past 8 to 9 years  (i.e., from about 1954 or 1955-during the Veteran's active duty, or shortly thereafter).  An X-ray of the Veteran's lumbosacral spine showed a possible displaced intervertebral disc at the lumbosacral joint, and the Veteran received a diagnosis of lumbosacral strain.

g.  In 1983, X-rays of the Veteran's lumbosacral spine were reported to show L5-S1 degenerative disease; lumbosacral junction degenerative disease.

h.  In 1985, the Veteran was diagnosed with a herniated nucleus pulposus.

i.  In October 1985, the Veteran underwent a myelogram which showed a bulging nucleus at L4-5, without nerve root impingement.

j.  In August 1986, he underwent a lumbar laminectomy. The diagnosis was herniated disk at L4-5.

k.  In October 1987, a VA examiner thought that the Veteran demonstrated early osteoarthritis involving the posterior lumbosacral joints; the examiner also opined that the Veteran's back condition was not due to service.

l.  A friend who had known the Veteran for 55 or 60 years has said that the Veteran has had a bad back for many years.

m.  The Veteran's daughter has observed the Veteran having to go in and out of the hospital as long as she can remember due to his back.

The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise, and established medical principles.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




